Order filed September 27, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00675-CV
                              NO. 14-18-00680-CV
                                   ____________

                        IN THE INTEREST OF M. E. H.


                   On Appeal from the 345th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-AG-15-002375

                                     ORDER
      Appellant C.H. is involved in litigation in Travis County regarding
conservatorship of her son, M.E.H. She appealed to the Third Court of Appeals from
a final order signed February 2, 2018, called “Order in Suit to Modify Parent-Child
Relationship.” The Supreme Court of Texas transferred that appeal to this court on
April 11, 2018. See Tex. Gov’t Code Ann. § 73.001. That appeal is pending as
number 14-18-00281-CV (“the First Appeal”).

      The trial court signed several more orders during the pendency of the First
Appeal. Appellant filed pro se notices of appeal from four of those orders, and each
appeal was transferred from the Third Court of Appeals to this court as follows:
 Appeal                 Order on Appeal

                        May 10, 2018 Order on Motion for Enforcement and
                        Further Orders (regarding C.H.’s Third Amended Motion
 14-18-00675-CV         for Enforcement and Further Orders)

                        May 10, 2018 Order on Motion to Revoke Suspension of
                        Commitment (regarding S.K.’s Motion to Revoke
 14-18-00680-CV         Suspension of Commitment)

                        May 10, 2018 Order on Motion to Modify Judgment
 14-18-00681-CV         (regarding C.H.’s Motion to Modify Judgment)

                        July 9, 2018 Amended Order (regarding June 12, 2018
 14-18-00682-CV         Order on Respondent’s Plea of Abatement)

       None of those four orders is a final judgment or otherwise separately
appealable. For that reason, we notified the parties on August 28, 2018, that we
would dismiss those four appeals for lack of jurisdiction unless any party
demonstrated meritorious grounds for retaining the appeals.

       In response, appellant, through a newly-retained lawyer, filed a motion in the
First Appeal characterizing the orders at issue in appeals 14-18-00675-CV and 14-
18-00680-CV (“the Contempt Appeals”) as orders refusing to hold the father
(appellee S.K.) in contempt and holding appellant in contempt, respectively.
Contempt orders are not appealable but are reviewable by mandamus. See In re
Long, 984 S.W.2d 623, 625 (Tex. 1999) (per curiam); Norman v. Norman, 692
S.W.2d 655, 655 (Tex. 1985) (per curiam). The motion asks us to (1) treat
appellant’s pro se notices of appeal in the Contempt Appeals as attempts to invoke
our mandamus jurisdiction, and (2) consolidate the Contempt Appeals and the First
Appeal.1 The motion has been on file for more than ten days, and no response has


       1
        The motion also abandons appeals 14-18-00681-CV and 14-18-00681-CV (“the
Abandoned Appeals”). We construed that abandonment as a motion for voluntary dismissal under
Texas Rule of Appellate Procedure 42.1(a)(1) and dismissed the Abandoned Appeals on
been received.

      As transferred cases, the First Appeal and the Contempt Appeals are governed
by precedent from the transferor court, the Third Court of Appeals. Tex. R. Civ. P.
41.3. That court has, on several occasions, treated an attempted appeal of a contempt
order as an invocation of the appellate court’s mandamus jurisdiction. Haffelfinger
v. Adams, No. 03-12-00512-CV, 2013 WL 6178570, at *1 (Tex. App.—Austin Nov.
21, 2013, orig. proceeding) (mem. op.); accord Caldwell v. Garfutt, No. 13-12-
00696-CV, 2014 WL 1576871, at *1 (Tex. App.—Austin Apr. 17, 2014, orig.
proceeding) (mem. op.); Coronado v. Jones, No. 03-13-00464-CV, 2015 WL
2183459, at *1 (Tex. App.—Austin May 6, 2015, orig. proceeding) (mem. op.); and
In re Peltier, No. 03-16-00855-CV, 2016 WL 7583614, at *1 (Tex. App.—Austin
Dec. 28, 2016, orig. proceeding) (order), disp. on merits, No. 03-16-00855-CV, 2017
WL 2927321 (Tex. App.—Austin July 7, 2017, orig. proceeding).

      Accordingly, if appellant files a petition(s) for mandamus in the Contempt
Appeals by October 19, 2018, we will:

      1. grant her request that we construe her notices of appeal in the Contempt
         Appeals as attempts to invoke our mandamus jurisdiction;
      2. consider the petition(s) for mandamus in due course under Texas Rule of
         Appellate Procedure 52; and
      3. consider appellant’s request for consolidation with the First Appeal.

If appellant does not file a petition(s) for mandamus by October 19, 2018, we
will dismiss the Contempt Appeals for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown



September 18, 2018. In re M.E.H., Nos. 14-18-00681-CV, 14-18-00682-CV, 2018 WL 4427486
(Tex. App.—Houston [14th Dist.] Sept. 18, 2018, no pet. h.) (mem. op.) (per curiam).